DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/18/2020 and 6/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The information disclosure statement filed on 5/1/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the non-patent literature, “Patriot Series Sprayer” is not legible.  It has been placed in the application file, but the information referred to therein has only been partially considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Election/Restrictions
Applicant's election with traverse of Group I, drawn to claims 1-7 in the reply filed on 9/1/2021 is acknowledged.  The traversal is on the ground(s) that examination of the claims would not require undue burden, as the invention of Group I can be used with the invention of Group II.  This is not found persuasive because invention II would require additional search for a pump integrated into the system, and the system integrated with the pump to alter the flow rate, according to speed, as claimed. Examiner agrees that the invention of Group I may include a pump, and also agrees that the invention of Group I is broad enough to be interpreted to include a valve, restrictive orifices, and other/or other flow control structure. The broad interpretation of 
As to Applicant’s position regarding Group III, that the recitation of material differences is not reasonable, when reading the preamble in the context of the entire claim, the recitation, “A method for mitigating misapplications of an agricultural product during spray operation” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Applicant’s positions drawn to claim 16 are not persuasive, as the limitations of claim 15 lay the foundation for claim 16. Additionally, the spray quality index is a variable that asses fluid distribution. The essence of the variable does not exclude it from being used to assess water distribution. As such, the limitation is not interpreted to only cover agricultural applications. The proposed material differences are reasonable, as the method may be implemented in a fire prevention spraying system.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “flow control assembly configured to selectively dispense,” in claim 1, which encompasses a pump, restrictive orifices, valves and/or the like (Paragraph 57).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 2, 4 and 6-7 are objected to because of the following informalities:
In claim 2, line 4, “flow rate” should be amended to read, “the flow rate,” for clarity;
In claim 2, lines 4-5, the limitation “the application variables,” should be amended to remain consistent with one application variable, in the same manner that it is consistent with a plurality of application variables, for clarity;”
In claim 4, line 2, “based” should be amended to read “based on,” for clarity;
In claim 6, line 2, “due” should be amended to read, “due to,” for clarity;
In claim 7, line 4, “instructions” should be amended to read “the instructions,” for clarity.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “configure the controller to.” 
It is unclear whether the claim is intended to positively recite the limitations that follow, or if the limitation is intended to put forth that the instructions make the controller capable of performing the claimed functions. For purposes of this examination, the limitation has been interpreted to recite the controller being capable of performing the function. If Applicant intends for the limitation to be positively recited, Examiner recommends amending the limitation to read “when implemented by the processor, the controller: 
receives the instructions to accelerate or decelerate the vehicle; 

and decreases the flow rate of the agricultural product through actuation of the flow control assembly in response to receiving the instructions to decelerate the vehicle.”
Claim 1 recites the limitation "the vehicle" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Does the limitation reference the agricultural vehicle, or a vehicle with which the system is used?
In claim 1, lines 10, 12 and 15, “instructions” appears to be an improper double inclusion of “instructions” put forth in line 9. Is the controller receiving “the instructions” that are stored in the memory, or is the controller receiving additional instructions?
Claims 2-7 are unclear as the preambles put forth “the vehicle of claim 1.” Are the preambles referencing “the agricultural vehicle” of claim 1 or “the vehicle” of claim 1?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Feldhaus (US 2016/0368011) in view of Hrnicek (US 2011/0266365).
Regarding claim 1, Feldhaus discloses an agricultural vehicle comprising: 
a chassis (24); 

and a controller operably coupled with the powertrain control system and the boom assembly, the controller including a processor (Paragraph 32, line 9) and associated memory (Paragraph 54, line 4), the memory storing instructions (Paragraph 6, lines 8-10 and Paragraph 79, lines 21-26) that, when implemented by the processor, configure the controller to: 
receive instructions to accelerate or decelerate the vehicle; 
increase a flow rate of the agricultural product through actuation of the flow control assembly in response to receiving instructions to accelerate the vehicle; and decrease the flow rate of the agricultural product through actuation of the flow control assembly in response to receiving instructions to decelerate the vehicle (As best understood, Paragraph 6, lines 3-22).
However, Feldhaus is silent as to whether the chassis is operably coupled with a powertrain control system, 
or whether the controller is operably coupled with a powertrain control system.
Feldhaus discloses that the system is operated through sensor data, including GPS sensor data (Paragraph 33, lines 9-10), and that this data is used to automatically control the speed of the vehicle. But, Feldhaus is silent as to how this sensor data is integrated to the computer, for the computer to adjust speed of the sprayer. Hrnicek discloses a spray system wherein a controller (108) is operably coupled to a powertrain control system (132, 22), that includes an engine (22) (Paragraph 34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Feldhaus with the disclosures of 
Regarding claim 2, Feldhaus in view of Hrnicek discloses the vehicle of claim 1, further comprising: 
a sensor (Paragraph 82, lines 12-13, sensor to detect the reflected light) operably coupled with the boom assembly and configured to capture data associated with one or more application variables (Paragraph 82, lines 12-25), wherein the controller is further configured to modify a flow rate of the agricultural product in response to one or more of the application variables deviating from a predefined range (Paragraph 82, lines 12-15, flow rate and/or droplet size are altered when spray is beyond a sensed boundary condition).
Regarding claim 3, Feldhaus in view of Hrnicek discloses the vehicle of claim 2, wherein the sensor comprises at least one of a LIDAR sensor, a RADAR sensor, an imager, or an ultrasonic sensor (Paragraph 82, lines 12-13, Examiner interprets the disclosures of a sensor to detect the reflected light to be a LIDAR sensor).
Regarding claim 4, Feldhaus in view of Hrnicek discloses the vehicle of claim 1, wherein the controller (Paragraph 3, line 9) is further configured to alter the flow rate of the agricultural product based at least one of inclement weather meeting one or more criteria (Paragraph 32, lines 15-16, atmospheric conditions including wind, air, pressure, humidity and temperature are configured into determination and alteration of the flow rate).
Regarding claim 5, Feldhaus in view of Hrnicek discloses the vehicle of claim 1, wherein the controller is further configured to limit a vehicle acceleration or deceleration to maintain the flow control assembly within a predefined flow rate range of the agricultural product (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; Abstract, lines 13-14).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Feldhaus in view of Hrnicek and Leeb (EP2829177).
Regarding claim 6, Feldhaus in view of Hrnicek discloses the vehicle of claim 4, but fails to disclose a vehicle wherein a damping level of a vehicle suspension is altered due movement of the boom assembly deviating a predefined range.
Leeb discloses an improved device wherein a damping level of a vehicle suspension is altered due movement of the boom assembly deviating a predefined range (Lines 326-328, The deflection is limited based upon the positioning of the boom assembly relative to the central part of the machine being outside of a desired range).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Feldhaus in view of Hrnicek with the disclosures of Leeb, improving the device of Feldhaus to include a system wherein a damping level of the vehicle suspension is altered due to movement of the boom assembly deviating a predefined range (Lines 326-328, The deflection is limited based upon the positioning of the boom assembly relative to the central part of the machine being outside of a desired range), in order to provide for optimized moving parameters of the machine, as disclosed by Leeb (Lines 335-339).  
Regarding claim 7, Feldhaus in view of Hrnicek discloses the vehicle of claim 1, but fails to disclose a system further comprising: a boom suspension operably coupled with the boom assembly, wherein the controller is configured to alter a stiffness of the 
Leeb discloses an improved system further comprising: a boom suspension operably coupled with a boom assembly, wherein the controller is configured to alter a stiffness of the boom assembly when the controller receives instructions to accelerate or decelerate the vehicle (Lines 322-327).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Feldhaus in view of Hrnicek with the disclosures of Leeb, improving the system of Feldhaus to include the boom suspension operably coupled with a boom assembly, wherein the controller is configured to alter a stiffness of the boom assembly when the controller receives instructions to accelerate or decelerate the vehicle (Leeb, Lines 322-327), in order to provide for optimized moving parameters of the boom, as disclosed by Leeb (Lines 335-339).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752